Title: To George Washington from Maria Hammond, 20 February 1790
From: Hammond, Maria
To: Washington, George



New York Febry 20th 1790

The Memorial of Maria Hammond of the City of New York—humbly sheweth
That in October 1789 Your Memorialist’s husband Thomas Hammond of said City Mariner was captured by the British frigate Pomona commanded by one Captn Savage, near the Island of Bonavista on the Coast of Africa, his Vessel and Cargo seized and sold, and himself and pilot put in Irons and in that situation deliverd to the portugueze Governor of the Island of St Jago—

where they are now closely confin’d, and in the most deplorable situation—as more fully appears by a memorial from themselves inclosed.
Your Memst conceiving that the imprisonment of the free Subjects of the United States and the destruction of their property by a foreign power, without any crime, to be a national insult—and therefore humbly prays that Your Excellency will be pleased to order such methods to be used, as may procure the said Thomas Hammond & Pilot their liberties—and a restoration of the property so unjustly taken from them. And in Your Memorialist as in Duty bound will pray

Maria Hammond

